Citation Nr: 0634968	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-02 932	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an initial compensable rating for 
idiopathic thrombocytic purpura from June 30, 1999, through 
July 7, 2005, and to an initial compensable rating from 
January 20, 2006.

2. Entitlement to an initial rating higher than 10 percent 
for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1966 to August 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in December 2000 and September 
2003 rating of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

In a rating decision in February 2002, the RO granted service 
connection for the residuals of a splenectomy and continued 
the 20 percent rating for both the idiopathic thrombocytic 
purpura and the splenectomy.  In the substantive appeal, 
dated in January 2003, the veteran stated that he did not 
dispute the 20 percent rating for the splenectomy, but he was 
seeking separate rating for idiopathic thrombocytic purpura. 

In a rating decision in July 2006, the RO rated the 
disabilities separately, continuing the 20 percent rating for 
the splenectomy and assigned a zero percent rating for 
idiopathic thrombocytic purpura from June 30, 1999, through 
July 7, 2005, a 100 percent rating from July 7, 2005, to 
January 19, 2006, and a zero percent rating from January 20, 
2006. 


FINDINGS OF FACT

1. From June 30, 1999, through July 7, 2005, and from January 
20, 2006, idiopathic thrombocytic purpura was stable with 
platelet counts of 100,000 or more, without bleeding, except 
for staged ratings of 70 percent for March 2001 and March 
2005 were the platelet count was between 20,000 and 70,000 
without treatment or bleeding, and of 100 percent for June 
2001 were the platelet count was less than 20,000 with 
treatment without bleeding. 


2. From the effective date of service connection, the veteran 
has been in receipt of a 10 percent rating, which is the 
maximum schedular rating for tinnitus, whether tinnitus is 
perceived in one ear or each ear; factors warranting an 
extraschedular rating are not shown.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
idiopathic thrombocytic purpura from June 30, 1999, through 
July 7, 2005, and from January 20, 2006, is denied, except 
the criteria for staged ratings of 70 percent for March 2001 
and for March 2005 and for a 100 percent rating for June 2001 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.117, Diagnostic Code 7705 (2006).

2. There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2002, 2005); Smith v. Nicholson, 19 Vet. App. 63 (2005), 
rev'd, 451 F.3d 1344 (Fed. Cir. 2006). 


      Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Idiopathic Thrombocytic Purpura

Where, as here, service connection has been granted and an 
initial rating has been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for 
higher rating for idiopathic thrombocyctic purpura. 

Tinnitus Claim 

On the claim for tinnitus, the U. S. Court of Appeals for 
Veterans Claims has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).

With respect to this claim, the facts are not in dispute.  
Resolution of the appeal is dependent on interpretation of 
the regulations pertaining to the assignment of disability 
ratings for tinnitus.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim 
for an initial rating higher than 10 percent for tinnitus, 
any deficiency as to VCAA compliance regarding this claim, is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran has had VA 
examinations in September 2000, February 2005 and April 2006, 
to evaluate the veteran's idiopathic thrombocytic purpura.  
As there is no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been fulfilled.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Idiopathic Thrombocytic Purpura
Factual Background

The veteran was diagnosed with thrombocytopenia in August 
1994.  He underwent a splenectomy in May 1997.  

On VA examination in September 2000, there was no history of 
excessive bleeding.  

Platelet counts derived from private medical records disclose 
readings over 100,000 from June to December 1999, from 
January to November 2000, February and May and from August to 
December 2001, from January to November 2002, and in June 
2003. 

The platelet counts in March 2001 were 24,000 and 346,000; in 
June 2001, 223,000, 4,000, and 18,000; and in July 2001, 
80,000.  In June 2001, the veteran was treated with steroids 
and gamma-globulin.  There was not evidence of active 
bleeding. 

Platelet counts derived from VA medical records disclose 
readings in February 2003 of 96,000, and in March 2005 of 
59,000.  All other readings in 2002, 2003, 2004, and up to 
March 2005 were above 100,000. 

On evaluation by VA in February 2005, the examiner noted that 
the veteran's last episode of thrombocytopenia had occurred 
in June 2001.    

VA records disclose that from July to December 2005, there 
was a dramatic decline in the platelet count, requiring 
treatment.  From January to July 2006, the platelet count has 
been over 100,000.  

On VA examination in April 2006, the examiner found no 
indication of active bleeding.  The examiner noted that the 
most recent exacerbation occurred in October 2005. 

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the applicable criteria a stable platelet count of 
100,000 or more without bleeding warrants a noncompensable 
evaluation.  A stable platelet count between 70,000 and 
100,000 without bleeding warrants a 30 percent evaluation.  A 
platelet count between 20,000 and 70,000, not requiring 
treatment and without bleeding warrants a 70 percent 
evaluation.  A platelet count of less than 20,000 with active 
bleeding and requiring treatment with medication and 
transfusions warrants a 100 percent evaluation.  38 C.F.R. § 
4.117, Diagnostic Code 7705.

Analysis

Under DC 7705, the rating criteria for a 70 percent or a 100 
percent rating are the number of platelets present.  The 
criteria does not specify whether a single reading or several 
readings are required, and the criteria does not specify the 
length of time, that is, one day or several days, that the 
platelets have to be less than 20,000.  38 C.F.R. § 4.117, 
Diagnostic Code 7705.

The basic principles that apply to construing a statute apply 
equally to construing a regulation.  Smith (William A.) v. 
Brown, 35 F.3d 1516, 1523 (Fed.Cir.1994).  In determining the 
plain meaning of statutory language, legislative purpose is 
expressed by the ordinary meaning of the words used.  Jones 
(McArthur) v. Brown, 41 F.3d 634, 638 (Fed.Cir.1994) (quoting 
Ardestani v. INS, 502 U.S. 129, 136, 112 S.Ct. 515, 116 
L.Ed.2d 496 (1991)).  Where a statute is ambiguous, 
interpretive doubt is to be resolved in the veteran's favor.  
Brown v. Gardner, 513 U.S. 115, 117, 115 S.Ct. 552, 130 
L.Ed.2d 462 (1994); Otero-Castro v. Principi, 16 Vet. App. 
375, 380. 

Where as here the rating criteria for a 70 or 100 percent 
rating under the regulation are ambiguous, that is, uncertain 
or indefinite, interpretive doubt is to be resolved in the 
veteran's favor. 

Resolving interpretive doubt in the veteran's favor, the 
platelet count in March 2001 of 24,000 and in March 2005 of 
59,000 were between 20,000 and 70,000, which met the criteria 
for a 70 percent under DC 7705 in March 2001 and March 2005.  
In June 2001, the platelets counts were 4,000 and 18,000 
without evidence of active bleeding, but the veteran was 
treated with gamma-globulin and steroids, and he improved.  
As the platelet count was less than 20,000 without active 
bleeding, the findings more nearly approximate criteria for a 
100 percent rating in June 2001. 

All the other readings showed stable platelet counts of 
100,000, or more, and the platelet count of 80,000 in July 
2001 and of 96,000 in February 2003 was not evidence of 
stable platelets between 70,000 and 100,000.  

By a rating decision in July 2006, the RO increased the 
veteran's disability rating for idiopathic thrombocytic 
purpura, to 100 percent under Diagnostic Code 7705, effective 
July 8, 2005.  A noncompensable evaluation was assigned 
effective January 20, 2006.  The Board notes that a 100 
percent rating is the maximum rating allowed under 38 C.F.R. 
§ 4.117, Diagnostic Code 7705; therefore, a higher rating is 
not possible under that diagnostic code from July 8, 2005 
through January 19, 2006. 

Since January 20, 2006, the veteran's platelet count has been 
stable and above 100,000.  Accordingly, the veteran is not 
entitled to an initial compensable disability rating under 
Diagnostic Code 7705 from January 20, 2006. 

As an initial rating case, consideration has been given to 
"staged ratings" for the condition over the period of time 
since service connection became effective.  


Tinnitus

In July 2002, the veteran filed a claim of service connection 
for tinnitus.  In March 2005, the RO granted service 
connection for tinnitus and assigned a 10 percent rating 
under Diagnostic Code 6260.  In April 2005, the veteran 
appealed the RO's rating decision.  The veteran argues that a 
separate 10 percent rating for tinnitus in each ear should be 
assigned, rather than the single 10 percent rating.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of a separate 10 percent rating for tinnitus 
in each ear.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources based on court precedent that may ultimately be 
overturned on appeal, the Secretary imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a rating 
higher than 10 percent was sought.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the CAVC decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, DC 6260 as authorizing only a single 10 percent rating 
for tinnitus, whether perceived as unilateral or bilateral.  
The Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  The Federal 
Circuit then found that there was a lack of evidence in the 
record suggesting that VA's interpretation of 38 C.F.R. 
§ 4.25(b) and DC 6260 was plainly erroneous or inconsistent 
with the regulations, and concluded that the CAVC erred in 
not deferring to VA's interpretation.

As a consequence of the Federal Circuit's decision, the 
Secretary of VA rescinded the stay that had been imposed on 
all claims affected by Smith to include this claim, and 
directed the Board to resume adjudication of the previously 
stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under DC 6260, regardless of 
whether the tinnitus is perceived in one ear or each ear.  

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating higher than 10 percent for tinnitus.  
Therefore, the veteran's claim for a separate 10 percent 
rating for each ear for his service-connected tinnitus must 
be denied under both the old and current versions of DC 6260.  

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and DC 6260, which has been upheld by the U.S. Court of 
Appeals for the Federal Circuit, there is no legal basis upon 
which to award a separate, 10 percent rating for tinnitus, 
whether or not tinnitus is perceived in each ear.  As the 
disposition of this claim is based on interpretation of the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

As an initial rating case, consideration has been given to 
"staged ratings" for the condition over the period of time 
since service connection became effective.  Fenderson, supra.  
However, from the effective date of service connection in 
July 2002, the veteran's tinnitus has been evaluated as 10 
percent disabling, which is the schedular maximum authorized 
under VA regulations.  

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.






ORDER

An initial compensable rating for idiopathic thrombocytic 
purpura from June 30, 1999, through July 7, 2005, and from 
January 20, 2006, is denied, except for staged ratings of 70 
percent for March 2001 and March 2005 and of a 100 percent 
for June 2001, which are granted and the staged ratings are 
subject to the law and regulations, governing the award of 
monetary benefits.

An initial rating higher than 10 percent for tinnitus is 
denied.




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


